LEVINE, PJ.
Paulina Urbanek alleged that Doctor James Stotter, in removing her tonsils, removed more of the tissues surrounding the tonsils, than was necessary in such operation. The physician denied this, and claimed that, because of a diseased condition of affected areas adjacent to the tonsils, he removed the tissues. The jury returned a verdict in favor of Dr. Stotter.
“Where an unauthorized surgical operation is performed on a patient, the law presumes damages, and, in addition, will sanction punitive damages in a proper case.”
The evidence disclosed, and the jury was undoubtedly justified in finding, that Dr. Stot-ter lemoved only such portions of the surrounding tissues as were so infected as to require their removal. Practically all the medical testimony offered is to the effect that every surgeon would feel duty bound to remove diseased tissues surrounding tonsils.
(Sullivan and Vickery, JJ., concur.)